        Case 3:17-cv-01734-JPW Document 60 Filed 04/12/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    :
B.L., a minor, by her father,       :
LAWRENCE LEVY, and her mother,      :
BETTY LOU LEVY                      : Civil Action No. 3:17-cv-1734
                                    :
                        Plaintiffs, : (The Hon. A. Richard Caputo)
            v.                      :
                                    :
MAHANOY AREA SCHOOL DISTRICT, :
                                    :
                        Defendant.  :


                             NOTICE OF APPEAL

      Notice is hereby given that the Mahanoy Area School District, defendant in

the above-named case, hereby appeals to the United States Court of Appeals for

the Third Circuit from the Order granting Plaintiffs’ motion for summary judgment

[Doc. 57] entered in this action on the 21st day of March, 2019.


                                             Respectfully submitted,

Date: April 12, 2019                         /s/ David W. Brown
                                             Michael I. Levin (PA 21232)
                                             David W. Brown (PA 201553)
                                             LEVIN LEGAL GROUP, P.C.
                                             1800 Byberry Road, Suite 1301
                                             Huntingdon Valley, PA 19006
                                             mlevin@levinlegalgroup.com
                                             dbrown@levinlegalgroup.com
                                             Phone: (215) 938-6378

                                             Attorneys for Defendant
        Case 3:17-cv-01734-JPW Document 60 Filed 04/12/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of April 2019, I electronically re-

transmitted the foregoing Notice of Appeal to be filed to the Clerk’s Office using

the Court’s Electronic Case Filing system (“ECF”) for filing and transmittal of a

Notice of Electronic Case Filing to all counsel via the ECF, in accordance with

Fed. R. Civ. P. 5(b) and M.D. Pa. L.R. 5.7.



                                              /s/ David W. Brown
                                              David W. Brown
